UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES ex rel. JOHN A. WOOD, et al.,                            :
                                                                       :
                                    Plaintiff-Relator,                 :     18-CV-9857 (JMF)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
ALLERGAN, INC.,                                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On February 8, 2019, Defendant filed a motion to dismiss the complaint under Rule 12(b)
of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21)
days after the service of a motion under Rule 12(b) to amend the complaint once as a matter of
course.

      Accordingly, it is hereby ORDERED that Plaintiff-Relator shall file any amended
complaint by March 1, 2019. Plaintiff-Relator will not be given any further opportunity to
amend the complaint to address issues raised by the motion to dismiss.

         If Plaintiff-Relator does amend, by three (3) weeks after the amended complaint is filed,
Defendant shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter stating
that it relies on the previously filed motion to dismiss. If Defendant files an answer or a new
motion to dismiss, the Court will deny the previously filed motion to dismiss as moot.

        It is further ORDERED that if no amended complaint is filed, Plaintiff-Relator shall — in
accordance with the Scheduling Order at Docket No. 27 — file any opposition to the motion to
dismiss by March 11, 2019. Defendant’s reply, if any, shall be file by March 25, 2019. At the
time any reply is served, the moving party shall supply the Court with one courtesy hard copy of
all motion papers by mailing or delivering them to the United States Courthouse, 40 Centre
Street, New York, New York.

        Additionally, on February 1, 2019, the Court denied Plaintiff-Relator’s Motion to Apply
Equitable Tolling, filed at Docket No. 19. See Docket No. 27. Accordingly, the Clerk of Court
is directed to terminate Docket No. 19.

        SO ORDERED.

Dated: February 12, 2019                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                 United States District Judge
